Exhibit 99.1 Alliant Energy 4902 North Biltmore Lane, Suite 1000 Madison, WI 53718-2148 www.alliantenergy.com News Release FOR IMMEDIATE RELEASE Media Contact: Scott Reigstad (608) 458-3145 Investor Relations: Susan Gille (608) 458-3956 ALLIANT ENERGY ANNOUNCES FIRST QUARTER 2010 RESULTS MADISON, Wis. – May 4, 2010 – Alliant Energy Corporation (NYSE: LNT) today announced first quarter consolidated earnings as follows: First Quarter Adjusted (non-GAAP) Operating Results: Net Income ($ millions) $ $ Earnings per share $ $ GAAP Earnings: Net Income ($ millions) $ $ Earnings per share $ $ Alliant Energy’s 2010 first quarter non-GAAP EPS were $0.45 per share, which was $0.15 per share higher than the first quarter of 2009.Earnings for Alliant Energy’s utility business were positively impacted by retail rate increases, weather and lower capacity costs. The positive EPS drivers were partially offset by higher depreciation and interest expense as a result of capital expenditures, an under-recovery of fuel-related costs at WPL and lower allowance for funds used during construction (AFUDC) due to lower wind construction work in progress balances. “Our first quarter operating results were in line with our expectations” said Bill Harvey, Alliant Energy Chairman, President, and CEO.“Our focus for the remainder of 2010 includes continued cost controls to allow the utilities to earn authorized returns; work with various stakeholders in Wisconsin, Iowa and Minnesota to achieve fair and balanced regulatory outcomes; and continued strategic investment in wind, energy efficiency, and environmental controls while providing safe and reliable utility service.” Earnings per share (EPS) for the utility, non-regulated, and parent were impacted by a total of $0.06 per share of charges in the first quarter of 2010 and $0.36 per share of income in the first quarter of 2009 for various non-recurring, non-cash income tax items.EPS amounts recorded in the first quarter of 2010 and 2009 are as follows: Q1 GAAP EPS Q1 non-GAAP EPS (includes non-recurring Adjustments: Non-recurring (excludes non-recurring income tax items) income tax items income tax items) Interstate Power and Light Co. (IPL) $ $ $ ) $ $ $ Wisconsin Power and Light Co. (WPL) ) Non-regulated and Parent $ $ $ ) $ $ $ Q1 GAAP Net Income Q1 non-GAAP net income (includes non-recurring Adjustments: Non-recurring (excludes non-recurring income tax items) income tax items income tax items) IPL $ $ $ ) $ $ $ WPL ) Non-regulated and Parent ) ) $ $ $ ) $ $ $ A summary of Alliant Energy’s first quarter of 2010 GAAP results compared to 2009 GAAP results is as follows (net income in millions): Net Income EPS Net Income EPS IPL $ WPL Subtotal for Utilities Non-regulated and Parent $ Additional details regarding Alliant Energy’s first quarter GAAP EPS for 2010 and 2009 are as follows: IPL WPL Variance Utility operations: Non-recurring income tax items in Q1 2010 and Q1 2009 $ ) $ ) $ ) Electric and gas retail rate increases at WPL Electric retail rate increases at IPL Higher depreciation and interest expense ) ) ) Retail fuel-related impacts at WPL in Q1 2010 ) ) Higher incentive-related compensation costs ) ) ) AFUDC (primarily due to wind projects) ) ) Lower purchased electricity capacity costs at WPL Higher electric transmission service expense at IPL ) ) Net impact of weather and weather hedges in Q1 2010 Impact of wholesale customer settlement at WPL in Q1 2010 Other ) Total utility operations ) ) Non-regulated operations and Parent Non-recurring income tax items in Q1 2009 ) RMT (including WindConnect®) Total non-regulated operations and Parent ) $ ) The following comments further explain selected drivers of earnings performance during the first quarter of 2010 versus 2009: Non-recurring income tax impacts:In March 2010, U.S. federal healthcare legislation was enacted, which reduces Alliant Energy’s, IPL’s and WPL’s tax deductions for retiree health care costs beginning in 2013, to the extent that prescription drug expenses are reimbursed under the Medicare Part D retiree drug subsidy program.Due to enactment of this legislation in the first quarter of 2010, Alliant Energy recorded deferred income tax expense of $0.06 per share, which consisted of deferred income tax expense of $0.03 per share for IPL and $0.03 per share for WPL. In February 2009, legislation was enacted in Wisconsin, which requires all Alliant Energy companies to file as members of a unitary return in Wisconsin beginning with the 2009 calendar year tax return.As a result of implementing this legislation and related state filing changes, net tax benefits (expenses) of $0.32, ($0.05), and $0.09 per share were recorded in the first quarter of 2009 for the utility, non-regulated operations and Parent, respectively. Electric and gas retail rate increases:On March 20, 2010, IPL implemented interim rates as part of its retail electric rate case in Iowa filed on March 10, 2010.The $119 million annualized interim rate increase is expected to recover higher electric transmission service expenses and a return on the investment in and recovery of expenses for, the Whispering Willow - East wind project, which was placed in service at the end of 2009, as well as other infrastructure investments. On March 27, 2009, IPL implemented interim rates as part of its retail electric rate case in Iowa filed on March 17, 2009.The $84 million annualized interim rate increase was in place until final rates were in effect on February 10, 2010, at which time IPL was allowed to continue the $84 million annualized rate increase from customers.In addition, IPL was allowed to recover $24 million annually through the amortization of regulatory liabilities. On January 1, 2010, WPL implemented new retail electric and gas rates as a result of its rate case, filed in May 2009.The $65 million annualized rate increase includes an adjustment for lower sales net of variable fuel expenses, return on one-half of the average 2010 Bent Tree – Phase I wind project construction costs, and higher pension costs incurred in 2009. Retail fuel-related impacts at WPL: On April 30, 2010, WPL filed a fuel rate adjustment request since it has experienced higher fuel costs than projected and reflected in rates established in January 2010.WPL expects to begin collecting fuel-related costs at a higher interim rate approximately 30 days after customer notice. 2010 Earnings Guidance Alliant Energy is affirming its 2010 earnings guidance, which excludes charges associated with non-recurring income tax impacts discussed throughout this release. Utility $
